Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/17/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811207844.1, CN201811207845.2 and CN201811207844.8 applications as required by 37 CFR 1.55.


Drawings
The drawings were received on 03/12/2021.  These drawings are acceptable.


Reasons for Allowance
Claims 1-6 and 8-29 which have renumbered 1-28.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an apparatus for processing a blood sample that includes a magnetic device having a permanent magnet or an electromagnet, wherein the magnetic device is used for applying a fixed or variable magnetic force to a magnetic substance flowing 
For claim 12, the prior art fails to teach or fairly suggest an apparatus that includes sample injection device; a collecting device; a fluid supplementation device; a centrifugal cultivation device;  20a liquid sensor device; a gas exchange device; a weighing subassembly device; and a magnetic control device, wherein the liquid sensor device comprises a first liquid sensor and a second liquid sensor;  25the first liquid sensor is connected with the sample injection device; the second liquid sensor is connected with the centrifugal cultivation device; the weighing subassembly device comprises a weight sensor that is respectively installed on the sample injection device, the collecting device, the centrifugal cultivation device and the fluid supplementation device; and  30the sample injection device, the centrifugal cultivation device, the gas exchange device, the magnetic control device, the fluid supplementation device and the collection device are 34connected in turn.  These limitations are in combination with the claims as a whole.  
For claim 21, the prior art fails to teach or fairly suggest where the apparatus includes an air extracting/compressor device coupled to the centrifugal device, and a gas device coupled to the centrifugal device; wherein the centrifugal device extracts the blood sample or pushes the at least one separated component under an action of the air extracting/compressor device; the centrifugal device comprises a piston that is for extracting the blood sample or 30pushing the at least one separated component; the centrifugal device comprises a temperature control module to control the temperature inside thereof, and  31the gas device provides a gas 
The method of claim 16 are allowable for reasons similar to claim 12.  
The closest prior art is Schoendorfer eta al. (US 4,416,654 A) that discloses a system for improving the plasma yield from a donor that includes a sample introduction device, a centrifuge, a first collection bag and a pipeline between the sample introduction device and centrifuge. 
The next closes art is Celho et al. (US 2008/0311651 A1) which discloses a method for collecting whole blood cells that includes using multiple optical sensors.  
However, both Schoendorfer and Celho fail to teach or fairly suggest the claimed inventions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799